                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  EDWARD W. GRUBB, III,                          No. 1:19-cv-00050-SPW-TJC

                      Plaintiff,

  vs.
                                                     HIPAA-COMPLIANT
  BNSF RAILWAY COMPANY, a                            PROTECTIVE ORDER
  Delaware corporation,

                      Defendant.

        Before the Court is Defendant’s Motion for a HIPAA-Compliant Protective

Order Regarding Medical Records Obtained by Subpoena. Having considered the

motion and the applicable law, and Plaintiff not opposing, the Court finds that good

cause exists to issue a protective order providing the protections in 45 C.F.R. §

164.512(e)(v) for any medical records obtained in this case by subpoena.

Accordingly, it is ORDERED that with respect to any medical records obtained by

way of a subpoena issued in this lawsuit:

        1.   The parties are prohibited from using or disclosing any protected health

information contained in such records for any purpose other than this litigation; and

        2.   At the end of this litigation, the parties are required to either destroy or

to return to the source from which the medical records were obtained any protected

health information contained in such records.
                                            1
      The term “medical records” refers to records of a “covered entity” that contain

“health information” as defined in the regulations issued pursuant to the Health

Insurance Portability and Accountability Act, including 45 C.F.R. § 160.103.

      This Order does not constitute a ruling that any particular medical records are

discoverable or admissible but is entered to provide a HIPAA-compliant protective

order applicable to any records that are obtained through a subpoena in this litigation.

             DATED this 29th day of June, 2021.




                                        TIMOTHY
                                            OTHY JJ.. C
                                                      CAVAN
                                                       AVAN
                                        United States Magistrate Judge




                                           2
